United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604
                                     January 26, 2010


                                         Before


                             FRANK H. EASTERBROOK , Chief Judge

                             WILLIAM J. BAUER, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge



Nos. 09-8046 and 09-8047
                                                         Appeal from the United
SANDRA BERGQUIST ,                                       States District Court for the
     Plaintiff-Respondent,                               Northern District of Illinois,
                                                         Eastern Division.
             v.
                                                         No. 09 C 5056
MANN BRACKEN, LLP, and FIA C ARD SERVICES, N.A.,         Harry D. Leinenweber, Judge.
     Defendants-Petitioners.




                                          Order

      The slip opinion of this court issued on January 26, 2010, is amended as follows:
Page 2, line 6, change “whether” to “how”.